Opinion by
Cline, J.
On the authority of Aronoff Galleries v. United States (C. D. 51) the contention that additional duty under section 489 should not have been assessed was overruled in the absence of a claim of unconstitutionality in the protest. On the evidence presented it was found that the “Pine Bureau Serpentine front” and the “Cherry Tambourine Desk” are artistic antiquities produced prior to the year 1830. As to such articles the protest was sustained and the collector directed to reliquidate the additional duty assessed under section 489. The claim as to the urn and the tables was overruled.